 Case 19-40658        Doc 146    Filed 05/18/20 Entered 05/18/20 16:01:01            Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA



In re:                                                              Chapter 7
                                                                    BKY 19-40658-KHS
Scheherazade, Inc.,

               Debtors.


                                      REPORT OF SALE


        The undersigned trustee of the estate of the debtor named above sold the following property
of the estate:

       Jewelry as described in Exhibit A, described as scrap box, for gross receipts of $9,173.06,
sold between December 31, 2019 and February 10, 2020. Commission of 20%, or $1,834.61 was
withheld, and net proceeds to the bankruptcy estate is $7,338.45. See Sold Report and Scrap
Settlement Report attached as Exhibit A.

       This represents the remaining jewelry sold by Embellir Gallery of Gems, 750 Main Street,
Suite 111, Mendota Heights, MN 55118, pursuant to the trustee's Notice of Sale on Shortened
Notice dated September 23, 2019.

         Dated: May 18, 2020
                                                     /e/ Nauni Manty___________
                                                     Nauni Manty, Trustee
                                                     401 Second Avenue North, Suite 400
                                                     Minneapolis, MN 55401
                                                     612-465-0990
Case 19-40658   Doc 146   Filed 05/18/20 Entered 05/18/20 16:01:01   Desc Main
                           Document     Page 2 of 3




                                   EXHIBIT A
Case 19-40658   Doc 146   Filed 05/18/20 Entered 05/18/20 16:01:01   Desc Main
                           Document     Page 3 of 3




                                   EXHIBIT A
